20-11105-tmd Doc#1-2 Filed 10/06/20 Entered 10/06/20 08:18:53 Corporate Resolutions
                                    Pg 1 of 3



                             WRITTEN CONSENT OF THE MANAGER
                              OF WC 4811 SOUTH CONGRESS, LLC

                                               October 5, 2020

         Pursuant to and in accordance with the Limited Liability Company Agreement of WC
 4811 South Congress, LLC (the “Company”) dated February 20, 2017 (the “Company
 Agreement”)1, the undersigned President of WC World Class Holdings III, LLC (the “Manager”)
 of the Company, hereby adopts the following resolutions as of the date first written above:

        WHEREAS, the following resolutions are being adopted by the Manager in the name and
 on behalf of the Company, acting (i) in its own capacity, and (ii) as an officer of the Company
 (such capacities being referred to herein as the “Applicable Capacities”); and

        WHEREAS, Section 9 of the Company Agreement provides that the business affairs of
 the Company shall be managed under the direction of the Manager in the ordinary course of
 business; and

         WHEREAS, it is desirable and in the best interest of the Company, its creditors, its equity
 holders, and other interested parties, that a petition (the “Petition”) be filed seeking relief under
 the provisions of Chapter 11 of Title 11, United States Code (the “Bankruptcy Code”) in which
 the authority to operate as a debtor-in-possession will be sought.

        NOW THEREFORE, IT IS HEREBY RESOLVED, that the Manager finds that the
 execution, delivery, and filing of the Petition is necessary and convenient to the conduct,
 promotion, and attainment of the business and purpose of the Company and that the execution,
 delivery, and filing of the Petition, is reasonably expected to directly and indirectly benefit the
 Company and is in the best interest of the Company; and it is further

         RESOLVED, that in the judgment of the Manager, it is desirable and in the best interest
 of the Company, its creditors, its equity holders, and other interested parties, that the Petition be
 filed seeking relief under the provisions of Chapter 11 of the Bankruptcy Code in which the
 authority to operate as a debtor-in-possession will be sought, and the filing of the Petition is
 authorized hereby, and the Company shall initiate a case and proceedings; and it is further

         RESOLVED, that the Manager and any duly elected and appointed officers of the
 Company (collectively, the “Authorized Persons” and each an “Authorized Person”) be, and
 hereby are, authorized and directed, for and on behalf of the Company, to execute and verify the
 Petition in the name of the Company under Chapter 11 of the Bankruptcy Code and cause the
 same to be filed in the United States Bankruptcy Court for the Western District of Texas, in their
 Applicable Capacities, and without necessity for joinder or consent of any other person, with such



         1
           All capitalized terms used herein and not otherwise defined shall have the same meaning as ascribed to
 them in the Company Agreement.
                                                         1

                                   WC 4811 South Congress, LLC Resolutions
20-11105-tmd Doc#1-2 Filed 10/06/20 Entered 10/06/20 08:18:53 Corporate Resolutions
                                    Pg 2 of 3



 changes therein as such Authorized Person executing the same shall approve, such approval to be
 evidenced conclusively by his or her execution and delivery of the Petition; and it is further

          RESOLVED, that the Authorized Persons, in each case, acting singly or jointly, be, and
 each hereby is, authorized, empowered, and directed, with full power of delegation, in the name
 and on behalf of the Company, to take and perform any and all further acts and deeds that such
 Authorized Person deems necessary, appropriate, or desirable in connection with the Company’s
 chapter 11 case (the “Chapter 11 Case”) or the chapter 11 filings, including, without limitation,
 (i) the payment of fees, expenses, and taxes such Authorized Person deems necessary, appropriate,
 or desirable, and (ii) negotiating, executing, delivering, performing, and filing any and all
 additional documents, schedules, statements, lists, papers, agreements, certificates, and/or
 instruments (or any amendments or modifications thereto) in connection with, or in furtherance
 of, the Chapter 11 Case with a view to the successful prosecution of the Chapter 11 Case (such
 acts to be conclusive evidence that such Authorized Person deemed the same to meet such
 standard); and it is further

         RESOLVED, that the Authorized Person is hereby authorized to give, make, sign, execute
 and deliver any agreements, letters, notices, certificates, acknowledgements, receipts,
 authorizations, instructions, releases, waivers, proxies, appointments of agents for service of
 process and other documents (whether of a like nature or not) (collectively, “Ancillary
 Documents”) as may in the sole opinion and absolute discretion of any Authorized Person be
 considered necessary or desirable for the purpose of giving effect to, consummating, completing,
 or procuring the performance and completion of the transactions contemplated by the foregoing
 resolutions, and to do all such acts and things and to agree to all fees, as might in the sole opinion
 and absolute discretion of any Authorized Person be necessary or desirable for the purposes
 aforesaid; and it is further

        RESOLVED, the Ancillary Documents be in such form as any Authorized Person shall
 in such Authorized Person's absolute discretion and sole opinion approve, the signature of such
 Authorized Person on any of the Ancillary Documents being due evidence for all purposes of such
 Authorized Person's approval of the terms thereof on behalf of the Company; and it is further

          RESOLVED, that any and all past actions heretofore taken by any Authorized Person or
 any partner of the Company in the name and on behalf of the Company in furtherance of any or
 all of the foregoing resolutions be, and the same hereby are, ratified, confirmed, and approved in
 all respects; and it is further

         RESOLVED, that any or all of the foregoing resolutions may be executed in any number
 of counterparts, and transmitted by facsimile or in portable document format (.pdf), each of which
 when executed shall have the same force and effect as an original instrument, and all of which
 shall together constitute one and the same instrument.

                            [SIGNATURES ON FOLLOWING PAGE]


                                                   2

                                WC 4811 South Congress, LLC Resolutions
20-11105-tmd Doc#1-2 Filed 10/06/20 Entered 10/06/20 08:18:53 Corporate Resolutions
                                    Pg 3 of 3



         IN WITNESS WHEREOF, the undersigned has executed this Consent, effective as of the
 date first written above.


                                   MANAGER:



                                   WORLD CLASS HOLDINGS III, LLC,
                                   a Delaware limited liability company


                                   By:
                                   Name: Natin Paul
                                   Title: President




                                              3

                            WC 4811 South Congress, LLC Resolutions
